FILED
                            NOT FOR PUBLICATION
                                                                              MAR 21 2018
                    UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

DANIEL SANTIAGO FLORES-                          No. 15-72015
GUERRERO,
                                                 Agency No. A094-769-460
              Petitioner,

 v.                                              MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted March 7, 2018
                              Pasadena, California

Before: GRABER, W. FLETCHER, and OWENS, Circuit Judges.

      Petitioner Daniel Flores-Guerrero, a native and citizen of El Salvador, seeks

review of the Board of Immigration Appeals’ ("BIA") dismissal of his appeal from




      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
an immigration judge’s ("IJ") denial of his applications for asylum and withholding

of removal.1 We deny the petition.

      1. Substantial evidence supports the BIA’s determination that Petitioner

failed to establish that the proposed social group, articulated variously as

"individuals who have fled violence" or "witnesses to criminal activity [who] have

cooperated with law enforcement or are perceived to have cooperated," meets the

"social distinction" requirement. Reyes v. Lynch, 842 F.3d 1125, 1137 (9th Cir.

2016) (stating substantial evidence standard), cert. denied, 138 S. Ct. 736 (2018).

As the BIA noted, Petitioner has presented no evidence that Salvadoran society

recognizes that broad group of people as a social group. And it is not otherwise

apparent that the group would "generally be recognizable by other members of the

community." Henriquez-Rivas v. Holder, 707 F.3d 1081, 1088 (9th Cir. 2013) (en

banc) (internal quotation marks omitted).

      Similarly, the BIA did not err in determining that Petitioner’s proposed

social group is insufficiently particular. See Pirir-Boc v. Holder, 750 F.3d 1077,

1081 (9th Cir. 2014) (stating de novo standard of review). Because cooperation

with law enforcement is a vague and amorphous concept that may apply to a broad


      1
        Petitioner did not specifically contest the IJ’s denial of his claim for
protection under the Convention Against Torture, so he has waived it. Jones v.
Wood, 207 F.3d 557, 562 n.2 (9th Cir. 2000).
                                            2
group of people, Petitioner’s proposed group, as articulated, does not constitute a

particular social group. Reyes, 842 F.3d at 1135.

       That is not to say that had Petitioner defined his social group more narrowly

he would have been unable to establish membership in a particular social group.

But, as presented, Petitioner’s proposed social group is too broad and vague to be

socially distinct or particular.

       2. Substantial evidence also supports the BIA’s determination that, even if

Petitioner had established membership in a particular social group, he failed to

establish a nexus between that membership and his fear of persecution.

Parussimova v. Mukasey, 555 F.3d 734, 742 (9th Cir. 2009). The record does not

compel a finding that Petitioner’s proposed particular social group is "one central

reason" for his fear of persecution because, as the BIA noted, his "fear of harm

arises, in large part, from his resistance to recruitment in gang membership." 8

U.S.C. § 1158(b)(1)(B)(i); Barrios v. Holder, 581 F.3d 849, 854–56 (9th Cir.

2009).

       Petition DENIED.




                                          3